DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Howell; Mark Douglas (US 20070065514 A1) in view of Muntendam; Pieter (US 20130029955 A1). 
Regarding claim 14, Howell discloses a method of treating a mammal for cancer (¶ [0017], [0028], [0039]), said method comprising: 
treating the blood of said mammal by apheresis (¶ [0022] FIG. 1 schematically illustrates an "absorbent matrix" configuration of an embodiment of the invention. In this example, blood is removed from the patient and separated into a cellular and an acellular component, or factions thereof; ¶ [0035], the term "biological fluid" refers to … blood, including whole blood, plasma; ¶ [0058], separating the whole blood into a cellular component and an acellular component or a fraction of the acellular component, wherein the acellular or the fraction of the acellular component contains a soluble TNFR);
to remove tumor necrosis factor (TNF) receptors from the blood of said mammal (¶ [0058], contacting the biological fluid with a tumor necrosis factor alpha (TNF alpha) mutein having specific binding activity for a soluble tumor necrosis factor receptor (TNFR); removing the TNF alpha mutein bound to the soluble TNFR from the biological fluid). 
Howell teaches the invention substantially as claimed by Applicant but does not simultaneously administer an agent that binds galectin-3 (Gal-3) such that the level of free unbound Gal-3 in said mammal is reduced. Muntendam discloses methods and compositions for inhibiting galectin-3 in a subject (¶ [0005], [0018], [0019], [0030]), comprising: 

Muntendam treats symptoms of cancer or heart failure linked with Gal-3 (¶ [0006], [0034], [0062]; ¶ [0066], inhibition of galectin-3 may be used to treat a condition … heart failure, cardiovascular disease, myocardial infarction, cancer). One would be motivated to modify Howell by administering an amount of Gal-3 binder as taught by Muntendam since Howell treats cancer symptoms. Therefore, it would have been obvious to modify Howell with the Gal-3 binder of Muntendam in order to treat symptoms of cancer or heart failure. 

Regarding claims 15 and 16, Howell discloses a method wherein said apheresis is conducted by withdrawing the blood of said mammal from its body, passing said withdrawn blood past an agent which binds to TNF receptors, and returning said blood, following said passage of said blood past said agent which binds TNF receptors, to the mammal's body (¶ [0058], obtaining a biological fluid from the mammal; contacting the biological fluid with a tumor necrosis factor alpha (TNF alpha) mutein having specific binding activity for a soluble tumor necrosis factor receptor (TNFR); removing the TNF alpha mutein bound to the soluble TNFR from the biological fluid to produce an altered biological fluid having a reduced amount of soluble TNFR; and administering the altered biological fluid to the mammal); 
said blood which is withdrawn from said mammal is separated into cellular components and plasma prior to passage of said plasma past said agent, and thereafter returned to said mammal (¶ [0058], further include the step of separating the whole blood into a cellular component and an acellular component or a fraction of the acellular component). 

Regarding claim 17, Howell lacks a Gal-3 binder. Muntendam discloses methods and compositions for inhibiting galectin-3 in a subject (¶ [0005], [0018], [0019], [0030]), comprising: 
administering an amount of Gal-3 binder to bind Gal-3 in the bloodstream of a mammal (¶ [0119], Parenteral administration may include subcutaneous injections, intravenous or intramuscular injections, or infusion techniques); 
17. The method of claim 14, wherein said Gal-3 binder administered to said mammal is selected from the group consisting of modified citrus pectin, lactulosyl-1-leucine, antibodies specific for Gal-3, modified pectins having a molecular weight of no more than 1 KD, GCS 100 and mixtures thereof (¶ [0030], the composition may comprise a pectin and/or a purified pectin fragment … a substituted lactosamine (e.g., N-acetyllactosamine); ¶ [0041] In some embodiments, a functional group of a pectin may be modified … at least some of the carboxyl groups of galacturonic acid may be esterified … at least some of the carboxyl groups may be alkyl methyl esters (e.g., methyl esters) … between about 10% and about 90% of the carboxyl groups may be esterified … a pectin may be acetylated … a pectin may be amidated).
Muntendam treats symptoms of heart failure linked with Gal-3 (¶ [0006], [0034], [0062]). Regarding the rationale and motivation to modify Howell with the Gal-3 binder of Muntendam, see discussion of claim 14 above. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howell and Muntendam, further in view of Pluenneke, John D. (US 20030148955 A1).
Regarding claim 18, Howell discloses a method that treats forms of cancer (¶ [0012], Compelling evidence is provided by studies of soluble tumor necrosis factor receptor Type I (sTNFRI) in cancer patients; ¶ [0028], avoid the problems associated with … chemotherapeutic agents used in treating cancer). Howell and Muntendam teach the invention substantially as claimed but do not specifically enumerate one of the claimed types of cancer. 
Pluenneke discloses methods for treating a number of medical disorders characterized by abnormal TNF alpha expression (¶ [0006], [0009], [0020], [0030]), comprising:
using a TNF receptor inhibitor to treat cancer (¶ [0028] TNFR:Fc or other soluble TNFRs or other TNF inhibitors preferably are administered in the form of a physiologically acceptable composition; ¶ [0030] In one embodiment of the invention, the TNF alpha inhibitor is a soluble TNF-Ig, such as TNFR:Fc; ¶ [0055], TNFR:Fc is used to treat various forms of cancer); 
wherein said cancer is one of liver cancer, kidney cancer, breast cancer, prostate cancer, colon cancer, thyroid cancer, cancer of the gallbladder, nasopharyngeal cancer, lymphocytic leukemia, lung cancer, melanoma, multiple myeloma, glioblastoma multiforme, uterine cancer, ovarian cancer, cervical cancer, and brain cancer (¶ [0055], TNFR:Fc is used to treat various forms of cancer, including acute myelogenous leukemia, Epstein-Barr virus-positive nasopharyngeal carcinoma, gall bladder carcinoma, glioma, colon, stomach, prostate, renal cell, cervical and ovarian cancers, lung cancer (SCLC and NSCLC)). 
Pluenneke selects common forms of cancer and also demonstrates that TNF receptors are associated with these forms of cancer. A skilled artisan would have been able to apply Howell’s method to a specific form of cancer based on the receptors present on cancerous cells in a specific patient. One would be motivated to modify Howell and Muntendam by selecting one of the listed cancers of Pluenneke to treat a specific type of cancer. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Howell and Muntendam, further in view of Brown; John Martin et al. (US 20110091486 A1).
Regarding claim 19, Howell and Muntendam lack chemotherapy or radiation therapy. Brown discloses a method for inhibiting post-irradiation tumor growth (¶ [0002], [0011]), comprising: 
administering a compound that inhibits vasculogenesis of cancer cells (¶ [0087], administration of an inhibitor of vasculogenesis that acts by inactivating BM-derived CD11b+/MMP-9+ cells, by inactivating MMP-9, and/or by inactivating HIF-1 alpha); 
wherein following said administration said patient is treated with chemotherapy, radiation therapy or both (¶ [0013] wherein said administering occurs before, during, or after a subject is exposed to radiation therapy; ¶ [0024] In some embodiments, the MMP inhibitory compound is administered before, during, or after the step of exposing the tumor to radiation therapy; ¶ [0098], An inhibitor of vasculogenesis may also be administered prior to radiation treatment and continued following radiation treatment, or administered during the course of a series of radiation treatments). 
Brown amplifies the effects of individual treatments by combining them (¶ [0159], As shown in the FIGS. 9A and 9B, AMD 3100 significantly inhibited the growth of irradiated tumors but not non-irradiated tumors in both early and late tumor models). One would be motivated to modify Howell and Muntendam with the radiation therapy of Brown to provide a synergistic effect from combining a compound and other treatment modality. Therefore, it would have been obvious to modify Howell and Muntendam with the radiation therapy of Brown in order to increase the effect of anti-cancer therapies. 
Double Patenting
The following patented applications are relevant to the claimed invention:
13/629932	Eliaz; Isaac	US 8764695 B2
15/081978	Eliaz; Isaac	US 10828413 B2
15/104302	Eliaz; Isaac	US 10953148 B2
15/214596 	Eliaz; Isaac 	US 10213462 B2


Each application claims a device or method for reducing a level of galectin-3 or TNF receptors in a mammal’s blood. However, none of the cited applications claim steps of both removing TNF receptors by apheresis and simultaneously administering a Gal-3 binder. Therefore, none of the references are cited in a double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang; Hyun et al.	US 20080213319 A1
Lihme, Allan Otto Fog et al.	US 20050249724 A1
Sasaki, Satoshi et al.	US 20050032675 A1
Duffin; R. Paul et al.	US 20120164628 A1
Smith; Henry John et al.	US 20130068691 A1
Kenley; Rodney S. et al.	US 20130248450 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781